Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 1-20 are pending in this Office Action.
Claims 1, 5, 15 and 20 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/20222 has been entered.

Response to Arguments
Applicant’s arguments, filed 06/24/2022 have been fully considered and are persuasive.  Specifically, in regards to amended claim language clarifying social networking system and information relevant to forming dating connection.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Halfteck.  Please see citation below.
Further, the 35 USC 112 presented in the Final Rejection 03/24/2022, for the term “effectiveness” is withdrawn based on amendments presented.
Additionally, Examiner Comments regarding claim 5 is withdrawn based on amendments.


Examiner Comments
Additionally, the following limitations do not make the scope indeterminate, however there seems to be some inconsistencies.  Clarification is requested.  
Claims 6-7 recite “a portion” of additional person or a pet.  Examiner has interpreted this to mean the user or pet is part of the picture.  Further clarification is requested.
Additionally, Claims 1, 15 and 18 recite “more relevant”.  Although, Applicant has provided some standard for measuring the degree of relevance i.e. information to form data connections, Examiner requests further clarification of the scope of term of degree to further prosecution. 

Applicant’s invention as claimed:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh (US 2010/0205211), herein after Ghosh and further in view of Bruckner et al. (US 2019 / 0147760), herein after Bruckner and further in view of Halfteck et al. (US 2013/0344968), herein after Halfteck.

Regarding claims 1, 15 and 20, 
Ghosh teaches a computer-implemented method comprising: receiving a request to generate a [dating] profile to represent a user of a community-based [dating] service of a social networking system based on information associated with the user and maintained by the social networking system (see paras. 16 and 30, generating a user profile from suitable fragments of an existing set of profiles and profile-relevant data, in response to a profile request. The profile corpus 108 is preferably comprised of a user-owned and user-controlled collection of the user's profiles, as created and maintained by different services, including Friend of a Friend social networks (i.e. community-based), wherein profile is created for user interaction in a particular service (i.e. represent) (see para. 20));
accessing information associated with the user and maintained by the social networking system (see paras. 18 and 30, customers' social and life events, data from online calendars, online shopping lists and wish lists, customers' personal information management systems, social network recommendations etc and social network and personal profile, etc. User-driven aggregation tools and/or agents are used to build the profile corpus 108. Profile information stored in the profile corpus);
and generating the [dating] profile for the user by arranging the set of contextual information and the set of media items within a [dating] interface of the social networking system (see paras. 17-20 and 46, a profile mediator which dynamically builds a user profile for a service. The profile mediator 106 permits the user to selectively filter which profile is, or which of the profile fragments are, included in the user profile further enriching user profiles by using context sensitive “out-of-band” profile data (i.e. contextual information, media items) (e.g. fragments of the user's interactions, preferences and behavior with other services, distributed perhaps across multiple services and touch-points)).
Ghosh fails to teach a set of media items associated with the user.
However, in analogous art Bruckner teaches a set of media items associated with the user (see paras. 21 and 22, other inputs may be provided to the machine learning 110 at block 210 of the method 200. These additional inputs may include data pertaining to the user's, social media data 126, and media usage data 130 indicative of observed patterns in media usage from media sources such as libraries, online repositories, or the like.  For example, if the user 102 tends to post pictures of historical sites or locations on their social media account(s), this information can be incorporated by the machine learning model 110 into the user's customized user profile).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include a set of media items associated with the user as taught in Bruckner.  One would do so for the benefit of to incorporate media elements into user profile (see paras. 21 and 22).    
 Although, Ghosh in view of Bruckner teaches social network profiles and contextual information, they fail to teach a profile of social networking system that is for dating and is more relevant than other information associated with the user and maintained by the social networking system to forming dating connections with other users of dating service.
However, in analogous art Halfteck teaches dating [profile], to other users of the community-based dating service (see paras. 35 and 157, creating a user dating profile based on analyzed data for use in a dating application to connect to other users of the application (i.e. other user of the dating service), wherein other users are able to search and find desirable profiles (see also para. 118-121)),
automatically selecting, from the information associated with the user and maintained by the social networking system: a set of contextual information associated with the user by determining that the set of contextual information is more relevant than other information associated with the user and maintained by the social networking system to forming dating connections with other users of the community- based  dating service (see paras. 35 and 38, the system creates profile (i.e. automatically selects) by selecting information about a person's attributes, personality traits, abilities, aptitudes, characteristics, competencies, dispositions, personal preferences, and skills (i.e. information associated with user…a set of contextual information associated with user) by determining that a profile should include a set of measures of a person's general intelligence, conscientiousness, emotional intelligence, social abilities to define desirable values for the components to create explicitly desirable profiles (i.e. more relevant than other information) for forming dating connection in dating application (see also paras. 43 and 157)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include a profile of social networking system that is for dating and is more relevant than other information associated with the user and maintained by the social networking system to forming dating connections with other users of dating service as taught in Halfteck.  One would do so for the benefit of providing a desirable profile (see para. 42).    


Regarding claim 2, 
Ghosh in view of Buckner and Halfteck teaches the limitations as described in claim 1 above.
Ghosh further teaches wherein the information associated with the user and maintained by the social networking system comprises information included in a social networking profile associated with the user (see paras. 38, a user's profile corpus 208 may contain a Facebook.com™ profile, a HomeDepot.com™ profile, an eViter™ profile, and an Amazon.com™ profile).

Regarding claim 3, 
Ghosh in view of Buckner and Halfteck teaches the limitations as described in claim 1 above.
Ghosh further teaches wherein the set of contextual information associated with the user comprises at least one of: a homeplace of the user; a place of residence of the user; an employer of the user; a school associated with the user; a relationship status of the user; or a message from the user to participants in the community-based dating service of the social networking system (see para. 42, he profile corpus 108 includes a user-controlled collection of user profiles based on user interactions with a different set of profile requesters, such as those the user has interacted with in the past. The profile fragments stored in the profile corpus 108 represent information about various users, such as: an individual, a business).

Regarding claims 4 and 16, 
Ghosh in view of Buckner and Halfteck teaches the limitations as described in claims 1 and 15 above.
Ghosh modified fails to teach identifying at least one object represented within a media item associated with the user; and including the media item in the set of media items associated with the user based on the object.
However, Bruckner further teaches wherein selecting the set of media items associated with the user comprises: identifying at least one object represented within a media item associated with the user; and including the media item in the set of media items associated with the user based on the object represented within the media item (see paras. 21 and 22, other inputs may be provided to the machine learning 110 at block 210 of the method 200. These additional inputs may include data pertaining to the user's, social media data 126, and media usage data 130 indicative of observed patterns in media usage from media sources such as libraries, online repositories, or the like.  For example, if the user 102 tends to post pictures of historical sites or locations on their social media account(s), this information can be incorporated by the machine learning model 110 into the user's customized user profile).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include identifying at least one object represented within a media item associated with the user; and including the media item in the set of media items associated with the user based on the object as taught in Bruckner.  One would do so for the benefit of to incorporate media elements into user profile (see paras. 21 and 22).    

Regarding claim 8, 
Ghosh in view of Buckner and Halfteck teaches the limitations as described in claim 4 above.
Ghosh modified fails to teach identifying an activity associated with the user; and determining that the at least one object represented in the media item is associated with the activity.
However, Bruckner further teaches wherein identifying the at least one object represented within the media item associated with the user comprises: identifying an activity associated with the user; and determining that the at least one object represented in the media item is associated with the activity (see paras. 21 and 22, other inputs may be provided to the machine learning 110 at block 210 of the method 200. These additional inputs may include data pertaining to the user's, social media data 126, and media usage data 130 indicative of observed patterns in media usage from media sources such as libraries, online repositories, or the like.  For example, if the user 102 tends to post pictures of historical sites or locations on their social media account(s), this information can be incorporated by the machine learning model 110 into the user's customized user profile).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include identifying an activity associated with the user; and determining that the at least one object represented in the media item is associated with the activity as taught in Bruckner.  One would do so for the benefit of to incorporate media elements into user profile (see paras. 21 and 22).    

Regarding claim 9, 
Ghosh in view of Buckner and Halfteck teaches the limitations as described in claim 4 above.
Ghosh modified fails to teach analyzing the media item in accordance with a trained machine learning classification algorithm.
However, Bruckner further teaches wherein identifying the at least one object represented within the media item comprises analyzing the media item in accordance with a trained machine learning classification algorithm  (see paras. 21 and 22, other inputs may be provided to the machine learning 110 at block 210 of the method 200. These additional inputs may include data pertaining to the user's, social media data 126, and media usage data 130 indicative of observed patterns in media usage from media sources such as libraries, online repositories, or the like.  For example, if the user 102 tends to post pictures of historical sites or locations on their social media account(s), this information can be incorporated by the machine learning model 110 into the user's customized user profile).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include analyzing the media item in accordance with a trained machine learning classification algorithm as taught in Bruckner.  One would do so for the benefit of to incorporate media elements into user profile (see paras. 21 and 22).

Regarding claim 10, 
Ghosh in view of Buckner and Halfteck teaches the limitations as described in claim 4 above.
Ghosh modified fails to teach analyzing the media item in accordance with a trained machine learning classification algorithm.
However, Bruckner further teaches wherein identifying the at least one object represented within the media item comprises analyzing the media item in accordance with a facial recognition algorithm (see paras. 21, 22 and 27, other inputs may be provided to the machine learning 110 at block 210 of the method 200. These additional inputs may include data pertaining to the user's, social media data 126, and media usage data 130 indicative of observed patterns in media usage from media sources such as libraries, online repositories, or the like.  For example, if the user 102 tends to post pictures of historical sites or locations on their social media account(s), this information can be incorporated by the machine learning model 110 into the user's customized user profile and In addition, the cameras may capture additional optical biometric).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include analyzing the media item in accordance with a facial recognition algorithm as taught in Bruckner.  One would do so for the benefit of to incorporate media elements into user profile (see paras. 21 and 22).

Regarding claims 11 and 17, 
Ghosh in view of Buckner and Halfteck teaches the limitations as described in claims 1 and 15 above.
Ghosh further teaches wherein selecting the set of media items associated with the user comprises: determining that a level of engagement within the social networking system associated with a media item associated with the user is greater than a threshold value (see paras. 34-38, the profile mediator 106 then generates the user profile response based on information learned from the previous interactions (i.e. engagement) wherein the interactions can be measured within a threshold); 
and including the media item in the set of media items based on determining that the level of engagement within the social networking system associated with the media item is greater than the threshold value (see paras. 34-38, the profile mediator 206 will detect that the user's HomeDepot.com™ profile, within the profile corpus 208, is the most relevant (e.g. within a threshold semantic distance)).

Regarding claim 12, 
Ghosh in view of Buckner and Halfteck teaches the limitations as described in claim 1 above.
Ghosh further teaches wherein the level of engagement within the social networking system associated with the media item is based on at least one of: a recency of the media item; a number of times users of the social networking system have interacted with the media item; a number of users who have indicated approval of the media item; or whether the user has featured the media item within a profile of the user within social networking system (see paras. 34-38, the profile mediator 106 then generates the user profile response based on information learned from the previous interactions (i.e. engagement)).


Claims 5-6, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh in view of Bruckner and Halfteck and further in view of Gokturk et al. (US 2006/0251338), herein after Gokturk.

Regarding claim 5, 
Ghosh in view of Buckner and Halfteck teaches the limitations as described in claim 4 above.
Ghosh modified fails to teach wherein the at least one object represented within the media item associated with the user comprises at least a portion of the user.
However, in analogous art Gokturk teaches wherein the at least one object represented within the media item associated with the user comprises at least a portion of a face of the user (see paras. 52, detecting types of objects associated with people for purpose of identifying an individual, other types of objects that can be detected from object detection processes include animal).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein the at least one object represented within the media item associated with the user comprises at least a portion of the user as taught in Gokturk.  One would do so for the benefit of detecting objects in media (see paras. 52).    


Regarding claim 6, 
Ghosh in view of Buckner and Halfteck teaches the limitations as described in claim 5 above.
Ghosh modified fails to teach wherein the at least one object represented within the media item associated with the user further comprises at least a portion of an additional person.
However, in analogous art Gokturk teaches wherein the at least one object represented within the media item associated with the user further comprises at least a portion of an additional person (see paras. 52, detecting types of objects associated with people for purpose of identifying an individual Other types of objects that can be detected from object detection processes include animal).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein the at least one object represented within the media item associated with the user further comprises at least a portion of an additional person as taught in Gokturk.  One would do so for the benefit of detecting objects in media (see paras. 52).

Regarding claim 7, 
Ghosh in view of Buckner and Halfteck teaches the limitations as described in claim 5 above.
Ghosh modified fails to teach wherein the at least one object represented within the media item associated with the user further comprises at least a portion of a pet of the user.
However, in analogous art Gokturk teaches wherein the at least one object represented within the media item associated with the user further comprises at least a portion of a pet of the user (see paras. 52, detecting types of objects associated with people for purpose of identifying an individual Other types of objects that can be detected from object detection processes include animal).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein the at least one object represented within the media item associated with the user further comprises at least a portion of a pet of the user as taught in Gokturk.  One would do so for the benefit of detecting objects in media (see paras. 52).

Regarding claims 13 and 18, 
Ghosh in view of Buckner and Halfteck teaches the limitations as described in claims 1 and 15 above.
Ghosh modified fails to teach presenting the dating profile within a preview interface of the social networking system, the preview interface comprising: the arranged set of contextual information; 5Application No.: 16/690,159Attorney's Docket No.: 007726.0991U1 the arranged set of media items; a contextual item edit control associated with the set of contextual information; and a media item edit control associated with at least one media item included in the set of media items.
However, in analogous art Gokturk teaches further comprising presenting the dating profile within a preview interface of the social networking system, the preview interface comprising: the arranged set of contextual information; 5Application No.: 16/690,159Attorney's Docket No.: 007726.0991U1 the arranged set of media items; a contextual item edit control associated with the set of contextual information; and a media item edit control associated with at least one media item included in the set of media items (see paras. 65, the general icon 104 may be associated with the subcategory 112 of icons which further define particular dating profile elements related to the generic icon 104 that a user may include in his or her dating profile, such as activity preferences and intensity, a link to other related media (e.g., videos, images ).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include presenting the dating profile within a preview interface of the social networking system, the preview interface comprising: the arranged set of contextual information; 5Application No.: 16/690,159Attorney's Docket No.: 007726.0991U1 the arranged set of media items; a contextual item edit control associated with the set of contextual information; and a media item edit control associated with at least one media item included in the set of media items as taught in Gokturk.  One would do so for the benefit of define particular dating profile elements related to the generic icon  (see paras. 65).

Regarding claims 14 and 19, 
Ghosh in view of Buckner and Halfteck teaches the limitations as described in claims 13 and 19 above.
Ghosh modified fails to teach the preview interface further comprises a regeneration control; and the computer-implemented method further comprises: receiving, via the regeneration control, a direction to regenerate the dating profile; re-accessing information associated with the user and maintained by the social networking system; selecting, from the information associated with the user and maintained by the social networking system, an additional set of media items associated with the user; and regenerating the dating profile for the user by arranging the additional set of media items within the dating interface of the social networking system.
However, in analogous art Gokturk teaches wherein: the preview interface further comprises a regeneration control; and the computer-implemented method further comprises: receiving, via the regeneration control, a direction to regenerate the dating profile; re-accessing information associated with the user and maintained by the social networking system; selecting, from the information associated with the user and maintained by the social networking system, an additional set of media items associated with the user; and regenerating the dating profile for the user by arranging the additional set of media items within the dating interface of the social networking system (see paras. 123, in an embodiment, a user may routinely and dynamically change his or her profile icons based on their past activity schedule, seasonality, evolving preferences, location, and changing lifestyle. Notifications of these icon profile changes or status changes may be pushed to friends or into the general icon news feed.).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include presenting the dating profile within a preview interface of the social networking system, the preview interface comprising: the arranged set of contextual information; 5Application No.: 16/690,159Attorney's Docket No.: 007726.0991U1 the arranged set of media items; a contextual item edit control associated with the set of contextual information; and a media item edit control associated with at least one media item included in the set of media items as taught in Gokturk.  One would do so for the benefit of define particular dating profile elements related to the generic icon  (see paras. 65).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed on 892 are related to device profile determination.
US 20190171725 – Shen, determining positive interactions to include in dating profile.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                        
/Emad Siddiqi/Examiner, Art Unit 2458